Landis, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest consists of Singer sewing-machines which are manufactures of the United States, exported without drawback, and returned without having been advanced in value *1069or improved in condition by any process of manufacture or other means and that the applicable customs regulations have been complied with, the claim of the plaintiff was sustained. (Bertrand Freres, Inc., et. al v. United States (47 Cust. Ct. 155, C.D. 2296.)